Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1. (Currently Amended) A method, comprising: 
receiving, with a computing system, a first request from a user via a client device;
determining, with the computing system, whether a cache that is communicatively coupled to the computing system contains data that is responsive to the received first request; 
based on a determination that the cache contains data that is responsive to the received first request, retrieving, with the computing system, the data that is responsive to the received first request, and sending, with the computing system, the retrieved data to the client device; 
based on a determination that the cache does not contain data that is responsive to the received first request, sending, with the computing system and to a blockchain system, a second request for identifying a blockchain containing a block containing data responsive to the received first request; and 
the blockchain containing [[a]] the block containing data responsive to the received first request, performing the following: 
receiving, with the computing system, a copy of the identified blockchain from the blockchain system; abstracting, with the computing system and from the identified blockchain, the block containing the data responsive to the received first request; abstracting, with the computing system and from the identified block, the data responsive to the received first request; and 
U.S. Application No. sending, with the computing system, the data to the client device.

Claim 15. (Currently Amended) An apparatus, comprising: 
at least one processor; and 
a non-transitory computer readable medium communicatively coupled to the at least one processor, the non-transitory computer readable medium having stored thereon computer software comprising a set of instructions that, when executed by the at least one processor, causes the apparatus to: 
receive a first request from a user via a client device; determine whether a cache that is communicatively coupled to the computing system contains data that is responsive to the received first request; 
U.S. Application No. 


based on a determination that the cache contains data that is responsive to the received first request, retrieve the data that is responsive to the received first request, and send the retrieved data to the client device; 

in response to the blockchain system identifying [[a]] the blockchain containing [[a]] the block containing data responsive to the received first request, performing the following:
receiving a copy of the identified blockchain from the blockchain system; abstracting, from the identified blockchain, the block containing the data responsive to the received first request; abstracting, from the identified block, the data responsive to the received first request; and 
sending the data to the client device.

Claim 20. (Currently Amended) A system, comprising: 
a computing system, comprising: at least one first processor; and a first non-transitory computer readable medium communicatively coupled to the at least one first processor, the first non-transitory computer readable medium having stored thereon computer software comprising a first set of instructions that, when executed by the at least one first processor, causes the computing system to: 
receive a first request from a user via a client device; 
determine whether a cache that is communicatively coupled to the computing system contains data that is responsive to the received first request; 

U.S. Application No. based on a determination that the cache does not contain data that is responsive to the received first request, send, to a blockchain system, a second request for identifying a blockchain containing a block containing data responsive to the received first request; and 
in response to the blockchain system identifying [[a]] the blockchain containing [[a]] the block containing data responsive to the received first request, performing the following: 
receiving a copy of the identified blockchain from the blockchain system; abstracting, from the identified blockchain, the block containing the data responsive to the received first request; abstracting, from the block, the data responsive to the received first request; and 
sending the data to the client device.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1, 15,20.
	For example it failed to teach ;  10based on a determination that the cache does not contain data that is responsive to 11the received first request, sending, with the computing 
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Chen et al (us 2018/0219669) discloses blockchain includes blocks that each store a hash value computed using a hash function from data of the block. Another hash value is computed for each block using a different hash function, and added to the block within the blockchain. New blocks subsequently added to the blockchain have hash values computed using just the different hash function.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DUYEN M DOAN/           Primary Examiner, Art Unit 2452